Citation Nr: 0000169	
Decision Date: 01/05/00    Archive Date: 12/28/01

DOCKET NO.  97-19 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
gunshot wound of the left leg, currently rated 30 percent 
disabling.

2.  Entitlement to an increased evaluation for a left knee 
disability, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from March 1952 to June 
1957.  By rating action dated in September 1996 the 
Department of Veterans Affairs (VA) Regional Office Detroit, 
Michigan, confirmed and continued a 30 percent evaluation for 
the gunshot wound residuals of the veteran's left leg.  The 
veteran appealed from that decision.  In a February 1998 
rating action the evaluation for the veteran's left knee 
condition was increased from zero percent to 10 percent.  The 
veteran also appealed from that decision.  The case is now 
before the Board for appellate consideration. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office. 

2.  There is minimal muscle loss involving the veteran's left 
lower extremity.  There is some numbness of the left lower 
extremity.  

3.  The veteran complains of pain and instability involving 
his left knee.  There is a full range of motion of the knee.  

4.  X-ray studies reflect degenerative arthritis involving 
the left knee joint.  





CONCLUSIONS OF LAW

1.  An evaluation in excess of 30 percent for residuals of a 
gunshot wound of the veteran's left lower extremity is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, Code 5311 (1999).

2.  The criteria for an evaluation in excess of 10 percent 
for the veteran's left knee disability based on instability 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. Part 4, Code 5257 (1999).  

3.  The criteria for a 10 percent evaluation for degenerative 
arthritis involving the veteran's left knee have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Codes 5003, 5260, 5261 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that it has found the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a).  
That is, the Board finds that he has presented claims which 
are plausible.  The Board is also satisfied that all relevant 
facts regarding the claims have been properly developed.  In 
this regard, the record reflects that the veteran's original 
claims file was misplaced and the current file is a rebuilt 
folder.  There are no service medical records available.  
Accordingly, the Board will base its decision on the evidence 
of record.  

I.  The Claim for an Increased Evaluation for Residuals of a 
Gunshot
Wound of the Left Leg, Currently Rated 30 Percent Disabling.

The record discloses that when the veteran was examined by 
the VA in April 1987 his complaints included numbness and 
pain involving the left lower extremity.  Various findings 
were recorded on physical examination including scars 
involving the left lower extremity.  An electromyograph 
showed a neuropathic pattern localized to the gastrocnemius.  

In an August 1987 rating action a 30 percent evaluation for 
the veteran's gunshot wound residuals of the left leg was 
confirmed and continued.  The condition was described as a 
gunshot wound of the left leg with a history of a fracture of 
the left fibula with nonunion and retained foreign bodies and 
partial neuropathy of the left peroneal nerve at the left 
gastrocnemius muscle. 

The veteran appealed from the above decision and in October 
1988 he was again examined by the VA.  A VA neurological 
examination in October 1988 reflected a diagnosis of status 
post gunshot wound of the left leg with motor and sensory 
involvement of the posterior tibial nerve and left mild 
sensory involvement of the peroneal nerve. 

In February 1990 the Board of Veterans' Appeals denied 
entitlement to an evaluation in excess of 30 percent for the 
gunshot wound residuals of the veteran's left lower 
extremity.  The Board also denied entitlement to a 
compensable evaluation for a left knee disability, including 
scars. 

In July 1996 the veteran submitted a claim for an increased 
rating for his left lower extremity disability.  

When the veteran was examined by the VA in September 1996 it 
was indicated that there was minimal muscle loss involving 
the left lower extremity.  

In June 1997 the veteran was afforded VA examinations for 
scars and muscles.  On the examination for muscles it was 
indicated that the veteran reported a vague numbness of the 
left lower extremity.  

A 20 percent evaluation is warranted for moderately severe 
injury to Muscle Group XI (posterior and lateral crural 
muscles).  A 30 percent evaluation requires severe injury.  
38 C.F.R. Part 4, Code 5311, effective prior to and after 
July 1997.

In this case, the record discloses that the veteran is 
currently in receipt of a 30 percent evaluation for the 
residuals of the gunshot wound of his left leg which is the 
maximum provided under Diagnostic Code 5311 for a severe 
injury.  The recent VA examinations have disclosed that there 
is only minimal muscle loss involving the left lower 
extremity.  There is no indication that the gunshot wound 
residuals of the left lower extremity have resulted in an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization so as to warrant entitlement to an 
extraschedular evaluation under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  Accordingly, under the circumstances, it 
follows that entitlement to an evaluation in excess of that 
currently in effect for the gunshot wound residuals of the 
veteran's left lower extremity is not warranted. 

II.  The Claim for Entitlement to an Increased Evaluation for 
a
Left Knee Disability, Currently Rated 10 Percent Disabling.

When the veteran was afforded a VA orthopedic examination in 
June 1997 his principal complaint was occasional episodes of 
giving way of the left knee.  He wore a brace and a TENS unit 
also.  On examination it was indicated that there was no 
laxity of the anterior cruciate ligament and the drawer sign 
was negative.  There was no swelling.  On flexion and 
extension there was some crepitation lateral to the patella.  
Range of motion was greater than 0 degrees to 140 degrees.  
X-ray studies of the knee showed arthritic changes.  

The veteran was again afforded a VA orthopedic examination in 
October 1998.  He complained of pain without stiffness, 
weakness or redness.  The veteran stated that the pain was 
constant and did not change.  It was indicated that there was 
no reduction in range of motion of the knee.  The diagnosis 
was degenerative disease of the knee.  

Slight impairment of either knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent evaluation requires moderate 
impairment.  38 C.F.R. Part 4, Code 5257.  

Limitation of flexion of either leg to 60 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that flexion be limited to 45 degrees.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  
38 C.F.R. Part 4, Code 5260.  

Limitation of extension of either leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
38 C.F.R. Part 4, Code 5261.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. Part 4, Code 5003.  

In this case, the record reflects that the veteran has 
complained of episodes of giving way of his left knee and the 
regional office has assigned a 10 percent evaluation for the 
veteran's left knee disability under the provisions of 
Diagnostic Code 5257.  There is no indication that moderate 
impairment of the knee is present so as to warrant 
entitlement to an evaluation of 20 percent under that 
diagnostic code.  

The record further discloses that the veteran has a full 
range of motion of the left knee; therefore, entitlement to 
an increased evaluation for the left knee disability under 
the diagnostic codes pertaining to limitation of motion would 
not be in order.  However, the record further discloses that 
the veteran has degenerative arthritis involving his left 
knee established by X-ray studies.  The U.S. Court of Appeals 
for Veterans Claims has held that painful motion of a major 
joint caused by degenerative arthritis, established by X-ray, 
warrants a 10 percent rating even in the absence of 
limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 
484 (1991).  Accordingly, the Board concludes that a 
10 percent evaluation is warranted for the veteran's left 
knee disability on the basis of painful motion caused by 
degenerative arthritis.  

The Board has carefully reviewed the entire record in this 
case, including the testimony presented by the veteran at the 
March 1997 hearing on appeal; however, except as to the 
limited extent discussed above, the Board does not find the 
evidence to be so evenly balanced that there is doubt as to 
any material matter regarding either of the issues on appeal.  
38 U.S.C.A. § 5107.  


ORDER

Entitlement to an increased evaluation for residuals of a 
gunshot wound of the left leg, currently rated 30 percent 
disabling is not established.  Entitlement to an increased 
evaluation for a left knee disability, rated 10 percent 
disabling based on instability of the knee is not 
established.  The appeal is denied to this extent.  

A separate evaluation of 10 percent for painful motion of the 
left knee caused by degenerative arthritis is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.  The appeal is allowed to this extent.  



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals




 

